Filed Pursuant to Rule 433 Registration No. 333-146213 December 2, 2008 The following is a Summary Material Modification/Notice that describes changes to the Lincoln National Corporation Executive Deferred Compensation Plan for Agents. DATE NAME ADDRESS CITY, STATE, ZIP RE: LNC Executive Deferred Compensation Plan for Agents Dear Participant: Please read this letter carefully if you are contracted with Lincoln Life & Annuity Company of New York (LNY) and a participant in the Lincoln National Corporation Executive Deferred Compensation Plan for Agents (the “Plan”).This is a change in benefits and to the Plan, and is a summary material modification to the Prospectus dated September 20, 2007 and the Prospectus Supplement dated November 18, 2008. New York Insurance Law 4228 imposes limitations on the amount of compensation that agents and brokers may receive with respect to individual life insurance policies and annuity contracts.Certain “security benefits” are excluded in the computation of those limits.Specifically, for non-qualified plans, “security benefits” is defined as “a benefit that does not permit an agent to obtain a cash payment other than at the time of death, permanent and total disability, or retirement.New York recently issued “Circular Letter No. 8 (2008)” defining “retirement” within the context of this regulation as follows: “The earliest date on which the agent’s age is at least 55 and the sum of the agent’s age and years of service with the insurer is at least 70.” Lincoln Life & Annuity Company Segregated Account Lincoln considers company contributions to the Plan that are made with respect to deferrals of commissions received in connection with the sale of LNY products to be security benefits and not subject to the compensation limits imposed.Specifically, any Company Basic Match, Company Discretionary Match, or Special Credit contributions, as described in Section C of the Prospectus Supplement dated November 18, 2008, that are made with respect to such deferrals are considered security benefits under this NY Insurance Law.To that end, LNC must insure that distribution of those security benefits does not occur until the agent has met the above age and years of service requirements.Beginning January 1, 2008 all Company Basic Match, Company Discretionary Match, and Special Credits that are security benefits will be credited to a segregated “LNY Account” with special rules and restrictions. Amounts credited to the LNY Account will be held until the earliest date on which the above age and years of service requirement are met.On the first day of the month following that occurrence, all accumulated contributions within the
